Citation Nr: 1342148	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for bilateral hearing loss and tinnitus.

In August 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus, which he contends developed secondary to noise exposure from firearms in service.  In a September 2009 statement, he explained that during service, he was exposed to gunfire without hearing protection for an extended period of time, after which he developed ringing in his ears and difficulty hearing which has persisted since service.

The Veteran was afforded a VA examination in September 2009 and supplemental opinions were obtained in December 2009 and in August 2013.  It is clear that the Veteran has the disabilities at issue.  The matter of etiology is still unclear.  While VA examiners have discounted a connection to service, it is noted that this conclusion appears to be largely based on the absence of a hearing loss disability at separation from service. Hensley  v. Brown, 5 Vet. App. 155, 159  (1993) (holding that 38 C.F.R. § 3.385  does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.).   Further, it does not appear that the examiner considered the conversion from ASA measurements to ISO-ANSI standards.

Accordingly, this case must again be remanded for a new VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. The claims file, including a copy of this remand, should be forwarded to a VA audiologist for a medical opinion.  A new examination is not required.  

Upon review, she should provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is etiologically related to service.  Noise exposure during service is conceded.  The examiner should specifically address the shift in puretone thresholds between enlistment and separation.  In analyzing the data, the examiner must consider the conversion from ASA measurements to ISO-ANSI standards.

The examiner should also provide an opinion as to whether preexisting left ear hearing loss, evident on entrance in December 1963, was aggravated beyond its normal progression during the Veteran's period of active service.

Finally, the examiner should provide an opinion as to whether the Veteran's tinnitus is etiologically related to noise exposure in service or to hearing loss.  The Veteran is considered competent to report observable physical symptoms such as ringing in the ears and the mere absence of complaints in service is not evidence that the Veteran did not have a disability in service.  

In answering these questions, the examiner should review the entire record, including the Veteran's service treatment records, post-service records, and lay statements, and provide a complete rationale for all opinions offered.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

The examiner should indicate that the entire claims file, as well as a copy of this remand, have been reviewed.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

